Judgment, Supreme Court, New York County (Irving Lang, J.), rendered July 1, 1986, convicting defendant, upon a jury verdict, of attempted robbery in the second degree and sentencing him to an indeterminate term of imprisonment of from 2½ to 5 years, unanimously affirmed.
*498Upon viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), we find that defendant’s guilt on the charge of attempted robbery in the second degree was sufficiently supported. Any conflicting testimony concerning the nature of the incident was for the jury to resolve (see, People v Siu Wah Tse, 91 AD2d 350, lv denied 59 NY2d 679) and will not be disturbed. Furthermore, the trial court did not err in limiting defense counsel’s cross-examination of one of the complaining witnesses concerning prior alleged bad acts. The court’s ruling, which allowed defense counsel to inquire into the underlying facts of a burglary case without eliciting the fact that the charge was still pending, did not constitute an abuse of discretion. Concur—Kupferman, J. P., Sullivan, Rosenberger, Ellerin and Smith, JJ.